CONSENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of MVP REIT, Inc. on Form S-11 (File No. 333-180741) of our report dated March 29, 2016 with respect to our audit of the consolidated financial statements of MVP REIT, Inc. as of December 31, 2015 and 2014, and foreach of the two years in the period ended December 31, 2015, which report is included in this Annual Report on Form 10-K of MVP REIT, Inc. /s/ RBSM LLP New York, NY March 29, 2016
